El Juez Asociado Señoii Wole,
emitió la opinión del tribunal.
Los demandantes en este caso alegaron que la National Surety Company era una corporación de los Estados Uni-dos que liacía negocios en Puerto Rico, con oficina principal en la ciudad de San Juan, Puerto Rico, y que su agente general era Harry F. Besosa, mayor de 21 años de edad y vecino de San Juan; que los demás demandados son re-sidentes de Giales. Los otros demandados apareció que eran residentes de Lajas, dentro del distrito judicial de Ma-yagfiez, pero la residencia de los demás demandados no es importante para los fines de esta opinión.
La National Surety Company, junto con una excepción previa, radicó una moción de traslado del caso y también un affidavit de méritos. Aparece de estos documentos que la teoría de la National Surety Company al solicitar el tras-lado del caso era el hecbo admitido de que tenía su oficina principal en la ciudad de San Juan. No bubo discusión al-guna de que la National Surety Company era una corpo-*10ración extranjera. La Corte de Distrito de Arecibo declaró con lugar la moción de traslado y los demandantes apela-ron.
El Código de Enjuiciamiento Civil, después de determi-nar el lugar en que deben seguirse ciertas acciones, prescribe en el artículo 81 lo siguiente:
“Art. 81. — En todos los demás casos el pleito deberá verse en el distrito en que residieren los demandados, o algunos de ellos, al iniciarse el litigio; y si ninguno de los demandados residiere en la Isla de Puerto Rico, o si residiendo en ella, ignorase el demandante el distrito en que residan, el pleito podrá seguirse en cualquier distrito designado por el demandante en la demanda; y si el de-mandado estuviere a punto de ausentarse de esta isla^ el pleito po-drá seguirse en el distrito en que cualquiera de las partes resida, o en que se haga la citación, sin perjuicio de la facultad de la corte para cambiar el lugar del juicio, según lo dispuesto en este Código.”
Tuvimos primero ocasión de interpretar este artículo en el caso de Veve et al. v. The Fajardo Development Company, 15 D.P.R. 577. Allí resolvimos que una corporación extranjera no tenía residencia en la isla y que por tanto los demandantes tuvieron el derecho a elegir su sitio (forum). El caso de Yeve no era uno sobre traslado, pero en él se atacó la jurisdicción de la Corte de Distrito de Ponc'e por el fundamento de que la demandada tenía su oficina principal en otra parte. En el caso de Yumet v. Royal Insurance Co., 29 D. P. R. 912, la cuestión envuelta era un traslado y allí expresamos tener duda sobre si una corporación extranjera podía adquirir una residencia en Puerto Rico, y resolvimos que el mero establecimiento de una agencia no traía como consecuencia una residencia. In-dudablemente que si se nos hubiera llamado la atención ha-cia el caso de Veve hubiéramos sido más terminantes, pero por cierto error la doctrina de ese caso no ha sido bien llevada a los índices. En el curso de la opinión del caso de Veve citamos el de Rank of Augusta v. Earle, 13 Pet. 588, donde se dice:
*11“Es bien cierto que una corporación no puede tener existencia legal, fuera de los límites de la soberanía que le dio vida. Ella existe sólo a virtud de la ley y por la fuerza de la ley. * * * Ella debe residir en el lugar de su creación y no puede emigrar a otra Soberanía. Pero aunque ella debe vivir y tener su existen-cia solamente en el Estado de su origen, no debe por esto se-guirse que tal existencia no pueda ser reconocida en otros luga-res. Su residencia en un Estado, no es una objeción insuperable a su poder para contratar en otros.”
Que una corporación tiene su residencia en el Estado-que la' incorpora, como se estableció en el caso que acaba-mos de citar, es un principio que ha sido ratificado u ob-servado en los siguientes casos: Shaw v. Quincy Mining Co., 145 U. S. 444; Baumgarten v. Alliance Insurance Co., 153 Fed. 302; John P. Squire Co. v. Portland, 106 Me. 236, 30 L. R. A. (N. S.) 576; Barbour v. Paige Hotel Co., 2 App. D. C. 179, y prácticamente en todos los casos que luego citaremos. En el caso de Veve et al. v. The Fajardo Development Co. se citó también del caso principal de Thomas v. Placerville G. Q. U. Co., 65 Cal. 600, a saber:
“Ella puede ser demandada aquí, no porque resida aquí, sino porqué ella ha escogido este lugar para hacer negocios por medio de sus agentes. Su hogar está en el país en donde ella solamente existe. T como si ella reside, lo es en cualquier parte, fuera de este Estado, una acción contra ella puede tramitarse en cualquier condado designado por el demandante (Code Civ. Proc., par. 395). Esto está por supuesto, sujeto al derecho de la corporación de-mandada a solicitar un traslado basado en causa suficiente.”
Este caso fue seguido en el de Rains v. Diamond Match Co., 153 Pac. 239; y en Waechter v. Atchison T. & S. F. Ry. Co., 101 Pac. 41, casos de California.
También se ha observado o establecido un principio se-mejante en otros Estados que tienen estatutos similares. Roff Oil and Cotton Co. v. King, (Oklahoma), 148 Pac. 90; New York Life Insurance Co. v. Pike, ((Colo.), 117 Pac. 899; Ivanusch v. Great Northern Ry. Co., (So. Dak.), 128 N. W, 333; Denver & Río Grande Ry. Co. v. Roller, 100 Fed. *12738; Boyer v. Northern Pacific Ry. Co., 8 Idaho 74, 70 L. R. A. 691.
En el caso Railroad Company v. Koontz, 104 U. S. 11, se resolvió que la cuestión de poder demandar y de la ju-risdicción no era tanto de ciudadanía como de encontrar al demandado. Se sugirió en este y en algunos de los casos anteriores, que en acciones transitorias la jurisdicción de-pende del acto de encontrar al demandado, quien puede ser demandado en cualquier sitio donde se le encuentre. El ar-tículo 81 del Código de Enjuiciamiento Civil, o los precep-tos semejantes de otros Estados prescriben que puede se-guirse una acción contra un demandado no residente en cualquier corte del estado, siempre que el demandado pueda ser citado dentro del estado. Hay otra cita del caso de Boyer v. Northern Pacific R. Co., supra que es pertinente, a saber:
“En los Comentarios de Thompson sobre la Ley de Corpora-ciones (tomo 6, párrafo 7426) se dice lo siguiente: ‘La regla en cuanto al lugar del juicio según se infiere de la precedente sección es que una corporación, ya sea extranjera o doméstica, que tiene una residencia general en el estado para fines de jurisdicción, se considera que reside en todo el Estado, y especialmente en aque-llos condados donde realiza su negociq y ejerce sus franquicias, y puede, por tanto, demandarse en cualquier condado donde tenga un agente contra quien pueda, servirse l'egalmente un emplazamiento. Debe tenerse muy presente, sin embargo, que esta regla no es tanto una teoría de las cortes en cuanto a la residencia legal de una cor-poración para fines de- jurisdicción, como una regla en determinados estados, que se funda en el lenguaje expreso de los estatutos; y que, en cuanto a los estados que tienen la misma regla, es más bien una regla que depende de una legislación concurrente que de la concurrencia de decisiones judiciales. La palabra “no residente’’ en este estatuto comprende las corporaciones, según el principio de interpretación a que en otro lugar se ha hecho referencia. El punto en el cual estos estatutos convienen más frecuentemente es que una acción transitoria puede establecerse contra una compañía de. fe-rrocarriles, en cualquier condado en el cual funciona su ferroca-rril, siempre que tenga un agente en ese condado a- quien pueda no-*13tificársele legalmente el emplazamiento; y esto sin tener en cuenta la cuestión del lugar donde la causa de acción se originó, o el per-juicio se ocasionó.’ La regla correcta aplicable a este caso ha sido expresada por el Juez Thompson en la precedente sección. A falta de cualquier precepto estatutorio que determine el lugar del juicio en acciones contra corporaciones extranjeras en algún condado en particular, no vemos ninguna razón por la cual tales acciones no deban establecerse y sostenerse en cualquier condado en este estado. Entendemos que esta es la norma y teoría de nuestro Código.”
En las notas al caso anterior se indica que nna corpo-ración extranjera puede convertirse en doméstica al conce-dérsele una carta constitutiva doméstica, pero fuera de esto no liay medio que sepamos por el cual una corporación ex-tranjera pueda dejar de ser no residente y quedar sujeta a una acción en cualquier corte de la isla sin derecho al traslado del caso por razón de residencia.
La resolución dictada por la Corte de Distrito de Arecibo debe ser revocada, devolviéndose él caso a la corte de distrito para ulteriores procedimientos no incompatibles con esta opinión.